I respectfully dissent from the majority opinion. The majority opinion upholds the city's ordinance on its face, whereas I believe it is invalid as applied to the appellants. Under the plain error doctrine, a reviewing court is granted the prerogative of reviewing an error that was not raised. Appellant Hargrove raised what appeared to me to be an attack based only on vagueness and facial overbreadth of the ordinance. Appellants Ezell and Wiggins did not present argument on their case. Regardless of this defect, I would have gone beyond the facial attack and reviewed this case under the public-forum doctrine as plain error. Under the public-forum doctrine, this ordinance as applied to all of the appellants is unconstitutional.
Appellants were selling the Nation of Islam's newspaper, The Final Call, while they were located on a public street. History teaches us that the public street is the ideal public forum where ideas and information are freely traded. Perry Edn. Assn. v.Perry Local Educator's Assn. (1983), 460 U.S. 37, 45-46,103 S.Ct. 948, 954-956, 74 L.Ed.2d 794, 804-805.
Free trade of ideas at a public forum rests at the very heart of the First Amendment, "and speech in public areas is at its most protected on public sidewalks, a prototypical example of a traditional public forum." Schenck v. Pro Choice Network of W.New York (1997), 519 U.S. 357, 117 S.Ct. 855, 137 L.Ed.2d 1. Just as the sidewalk is considered a prototypical example of a traditional public forum, so is the street. Perry Edn. Assn.,
at 45-46, 103 S.Ct. at 954-956, 74 L.Ed.2d at 804-805.
Streets and parks have "immemorially been held in trust for the use of the public and, time out of mind, have been used for the purposes of assembly, *Page 578 
communicating thoughts between citizens, and discussing public questions." Hague v. CIO (1938), 307 U.S. 496, 515,59 S.Ct. 954, 964, 83 L.Ed. 1423, 1436. Although Hague pointed to the balancing aspects of peace and good order, general comfort, and convenience, it strictly held that First Amendment activity on the street cannot be denied in the guise of a regulation. Id.
at 516, 59 S.Ct. at 964, 83 L.Ed. at 1437. The relevancy of Hague
is not so much its facts but its use of a higher scrutiny when the public forum is the street.
The United States Supreme Court has always recognized how important the street is as a place where communication thrives for those who lack access to more elaborate and maybe costly channels. Martin v. Struthers (1943), 319 U.S. 141,63 S.Ct. 862, 87 L.Ed. 1313. Here, the appellants used the street just asMartin anticipated. Although not the typical store-front approach to newspaper peddling, it was nonetheless effective in reaching customers in a less costly way.
The city, of course, defends its regulation by arguing that the appellants had access to the sidewalks. However, the Supreme Court has invalidated state laws that infringe on First Amendment activity when the state claims the speaker had other available alternative ways to transmit the speaker's message. Spence v.Washington (1974), 418 U.S. 405, 94 S.Ct. 2727, 41 L.Ed.2d 842. This is especially true when the speaker is on the street. In this case, the street was the ideal public forum because of the ability to access the traffic that was on the street. In my view, there is no difference between cars driving up to a red light and people walking on the streets and sidewalks. Besides, the peddlers approached the cars only when the cars were stopped at a red light.
Now, I am mindful of the city's argument that its ordinance is a valid safety regulation aimed solely at the noncommunicative impact of the appellants' activity, which it argues requires only minimal scrutiny. However, even under this minimal scrutiny, the city has to show that there is sufficient space for the First Amendment activity to take place. The city argues that appellants could use the sidewalk. However, under the public-forum doctrine, they need not be relegated to the sidewalk. They may use the street, the ideal public forum.
Besides, I am troubled by the city's safety defense. Before the city started to use Section 471.06, it used Section 675.02 (a), which made no distinction between sidewalk peddlers and street peddlers. All peddlers were the same and equally allowed to peddle their papers on either the street or sidewalk, so long as they were licensed to do so by the city. When Section 675.02 (a) was ruled unconstitutional, the city started using Section 471.06. Under Section 471.06, street peddling was forbidden.
Now that Section 675.02 (a) has been held constitutional by the Sixth Circuit Court of Appeals, I believe that the city will allow street peddling by licensed peddlers. See Northeast OhioCoalition For the Homeless v. Cleveland (C.A.6, *Page 579 
1997), 105 F.3d 1107. This fact leads me to conclude that the city's safety argument is disingenuous.
In conclusion, I believe it is plain error to apply Section 471.06 to the appellants' First Amendment activity. When First Amendment activity is involved and the location of that activity is a public forum, great care must be used to scrutinize the regulation forbidding that activity. When great care is used to scrutinize the city's ordinance, it is clear that it burdens more First Amendment activity than is necessary to serve its presumed safety interest. I would have discharged these appellants.